THE ATTORNEY GENERAL
                 OF TEXAS




Honorable D.~W. Stakes
General Manager'
Texas.Prlson System
Huntsville, Texas
Dear Mr. Stakes:           Opinion No. O-6794
                           Re: Payment of taxes due~countg
                                and school districts, by Texas
                                Prison System, In absence of
                                the specific appropiration.
        We have your request for an opinion set out in the
following question:
        "In the absence of a specific appropriation
    providing for payment of taxes due counties and
    school districts, can the Texas Prison System
    pay such taxes from prison income?"
        Section 6 of Article 8 of the Texas Constitution reads
as follows:
       "No money shall be drawn from the Treasury
    but Fn pursuance of suecific appropriations-
    bv law; nor shall ang appropriation of money be
    made for a longer term than two gears, except by
    the first Legislature to assemble under this Con-
    stitution, which may make the necessary appropria-
    tions to carry on the government until the assem-
    blage of the sixteenth Legislature.
        Article 7150, Revised Civil Statutes, 1925, as amend-
ed by act of the Regular Session of the 49th Legislature, 1945,
Chapter 298, page 470, (H. B. 289) reads as follows:
        "Article 7150.   (7507) (5065). Exemption from
    taxation.
        "The following property shall be exempt from
    taxation; to-wit:
         * o . . . . .
        "Subsection 4.   All property, whether real
Honorable T. W. Stakes, page 2         o -6794


    or personal, belonging exclusively to this State,
    or any political subdivision thereof, or the
    United States, except that in each county in this
    State, where the State of Texas has or may acquire
    and own land for the purpose of establishing there-
    on State farms and employing thereon convict labor
    on State account, ,the penitentiary board or board
    of penitentiary commissioners, or other officers
    of the penitentiary having the management of the
    same, shall render said land for taxes to the tax
    assessor of said county and to the tax assessor of
    each independent school district in which'sald
    property, or any part thereof, is located; and the
    taxes on same shall be assessed and collected in
    the manner required by law for the assessment and
    collection of other taxes; provided, that said
    taxes shall be assessed and collected for county
    and independent school district purposes only; and
    said county and independent school district taxes,
    including all current taxes and all delinquent taxes,
    shall be paid annually out of the General Revenue
    Fund of the State. In arriving at the amount to be
    paid in taxes to the counties the value of the land
    only shall be considered and not the value of the
    buildings and other improvements owned by the State
    and situated on said land."    . . . D .
        We have examined Chapter 378, Acts of the Regular Ses-
sion of the 49th Legislature, being Senate Bill 317, providing
for "Appropriations--State Executive and Administrative De-
partments and Agencies". An appropriation Is made in that bill
for the Texas Prison System, but there is no specific appro-
priation for payment of taxes to be paid to counties and school
districts on state owned land. The bill contains the follow-
ing at the conclusion of specific sums appropriated, to-wit:
       'For the purpose of efficiency and economically
   purchasing supplies and materials necessary for the
   operation and maintenance of the Prison System's
   shoe shop, print shop, garment factory, textile mill,
   sugar mill, canning plant, agricultural and live-
   stock program, license plate plant, brick plant,
   tannery, and any other industry of the Prison Sys-
   tem, and forthe processing, packaging and distri-
   buting the goods produced by the Prison Industries
   there is hereby reappropriated foreach year of the
   biennium beginning September 1, 1945, the Prison
   Industrial.Revolving Fund of Fifty Thousand
                Dollars created by Chapter 403 (R.B.
                the First Called Session of the 44th
Honorable T. W.   Stakes, page 3       o-6794


    Legislature and deposited in equal amounts in the
    First Rational Bank and the Huntsville National
    Bank in Huntsville, Texas, subject to and with
    the benefits contemplated in the provisions of
    said Act. The Prison Industrial Revolving Fund
    in the State Treasury and all deposits thereto
    during the biennium beginning September 1, 1945,
    are appropriated for each year of the biennium and
    all withdrawals from the Prison Industrial Revolv-
    ing Fund in the State Treasury made in carrying
    out said Chapter 403, shall be made on Vouchers of
    the Prison System signed by the General Manager and
    Auditor of the Prison System and approved by the
    State Board of Control and the State Comptroller.
    The Comptroller shall issue his warrants in payment
    of said vouchers, when properly signed and approved,
    out of any money in said Treasury Account.
        "Revolving expense fund Twenty-five Thousand
    ($25,OOO.OO) Dollars is continued and reappropriated
    until September 1, 1947, to be deposited equally in
    the First National Bank of Huntsville and the Hunts-
    ville Rational Bank, and each of said banks shall
    deposit with the General Manager of the Prison System
    bonds of seourlty to be approved by the Prison Board
    and the Attorney General of the State of Texas to
    secure said deposits.
        11
         . . . . .
         "Provided, however,  that funds which may be
    deposited in the State Treasur during the bien-
    nium beglnnlng September 1, 19%5, from the sale of
    goods or products produaed or processed by the Pri-
    son System, in excess of the amounts necessary to
    reimburse all Prison ReQOlQing Funds carried in the
    Huntsville banks, are hereby appropriated for the
    constructlon, during the biennium, of Cell-~Blocks,
    Buildings, and Engineering and Architectural Fees,
    any such construction work so undertaken to be first
    approved by a majority of the members of the Texas
    Prison-Board, provided suoh'amount shall not exceed
    $150,000.00, and provided further that any balance
    in the'State Treasury in the-'PrisonIndustrial Re-
    Qolvlng~Fund~at the end of said biennium in excess
    of $50,000.00 shall be transferred to the General
    Revenue Fund; and that any balance in the State
    Treasury in the Texas Prison Fundat,the end of
    said biennium in excess of $50,000.00 shall be
    transferred  to the ffeneral Revenue Fund."
                                                          ..




Honorable T. W.   Stakes, page 4       o-6794


         It will be noted from the above that funds from the
sale of goods and products produced and processed by the Pri-
son System, in excess of the amounts necessary to reimburse
all Prison Revolving Funds are appropriated-'forconstruction
of Cell Blocks, Buildings;~and~~gineeriiig and Architectural
Fees; not to'exceed $150,000.00 and any~balande in the State
Treasury in the .Prison Industrial Revolving Fund, at the end
of said bienniumin excess of'$50,000.00 shall be turned back
to the General Revenue Fund, and any balance in the State
Treasury in the TexasPrison Fund at the end of'said bienni-,
urn in excess of $50,000.00 shall likewise be transferred to
the General Revenue Fund.
                                                    . .
        We do not find any appropriation for the purpose of
paying taxes and it will be seen that the Legislature provided '
the methods of assessing the taxes and the manner of arriving
at the amount, as well as providing that payments shall,be
made out of the General Revenue Fund but failed~to make an
appropriation of the money with which to pay such taxes.
        In the case of Rational Biscuit Co. v. 'the State, 135
S. W. (26) 687, the Supreme Court of Texas said the following:
        "As,..i
            ,'uststated,
                   -'    one of the provisions of .
    Section   of Article 8 of our Constitution re-
    quires all appropriations of money out of the
    State's Treasury'to be specific. It is settled
    that no particular form of words is required to
    render an appropriation specific within the mean-
    ing of the constitutional provision under dis-
    cussion. It is sufficient if the-Legislature
    authorizes the expenditure by law, and specifies
    the purpose for which the ap ropriation is made.
    . . . .   (Underscoring oursP
        "In spite of the above rules of law, we think
    that this attempted appropriation falls short of
    meeting the constitutional requirements that it
    be specific . . , . . It is indefinite as to a-
    mount, or even as to a maximum amount, leaving
    that matter, not to the Legislature, but to another
    branch of the Government, the courts to determine.
    We do not believe that such an appropriation of
    money out of~the State Treasury meets the consti-
    tutional requirements that it shall be specific.
        It is the opinion of this department that in the absence
of a specific appropriation providing for payment of taxes due
counties and school districts, the Texas Prison System cannot
pay taxes from Prison income.
Honorable T. W, Stakes, page 5           o-6794


                                 Yours very truly
                            ATTORNEY GENERAL OF TEXAS


                                 By s/Jos. V. Frnka
                                      Jos. V. Friika
                                          Assistant

JVF:ddt:ac

APPROVES SEP 4, 1945
s/carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL